               Case 8:19-cr-00047-JLS Document 40 Filed 01/30/20 Page 1 of 1 Page ID #:174
NICOLA T. HANNA, United States Attorney
PATRICK R. FITZGERALD, Chief, National Security Div.
MARK TAKLA, Assistant United States Attorney
411 West Fourth Street, Suite 8000, Santa Ana, CA 92701
Telephone: (714) 338-3591; Facsimile: (714) 338-3561


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                   CASE NUMBER:

                                                                              SA CR 19-47-JLS
                                             PLAINTIFF(S)
                   v.
STEPHEN WILLIAM BEAL,                                                NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

In Camera Document; [Proposed] Order Allowing Disclosure of Grand Jury Subpoena [Under Seal];
Government's Ex Parte Application for Order Sealing Ex Parte Filing [Under Seal]; and [Proposed] Order
Sealing Ex Parte Filing [Under Seal]




Reason:
 ✔        Under Seal
 ✔        In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




January 30, 2020                                              /s/ MARK TAKLA
Date                                                          Attorney Name
                                                              UNITED STATES OF AMERICA
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
